DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention B (Claims 8-18), an all solid battery, in the reply filed on March 18th, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to examine all of the claims in the application. This is not found persuasive because the Unity of Invention rejection does not require a search burden.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention A, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 18th, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 8-11, 13, 15,16,  & 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Anandan (US20180277889).
Regarding Claim 8, Anandan discloses an electrode for an all solid battery (electrode combined with solid electrode creates solid battery, [004]) comprising:
A current collector (metal current collector-[0031]);
A coating layer formed on the current collector which comprises an active material (positive electrode active material acts as coating layer-[0032], formed on current collector, [0031]), a conductive material (conductive carbon-[0032]) and a polyimide-based heat-resisting binder (polyimide material such as Kapton, [0032]); wherein the polyimide-based heat-resisting binder has a melting temperature of 300 C to 600 C (Polyimide-based heat resisting binder is made from Kapton, [0032], which has a melting temperature of 375 C to 401 C (see Dielectric Manufacturing Kapton Chemical Data sheet)); and
A solid electrolyte having a melting temperature of 50 C to 500 C formed on the coating layer (solid electrolyte LiRAP has a melting temperature of 282 C, [0032]).
Regarding Claim 9, Anandan discloses the limitations as set forth above. Anandan further discloses wherein the solid electrolyte is impregnated into pores in the coating layer ([0023]). 
	Regarding Claim 10, Anandan discloses the limitations as set forth above. Anandan further discloses wherein the electrode is a positive electrode or a negative electrode (positive electrode-[0032]). 
Regarding Claim 11, Anandan discloses the limitations as set forth above. Anandan further discloses wherein the active material is a positive electrode active material or a negative electrode active material for the all solid battery (positive active material used as coating layer- [0032]).
Regarding Claim 13, Anandan discloses the limitations as set forth above. Anandan further discloses wherein the polyimide-based heat-resisting binder comprises one selected from the group 
Regarding Claim 15, Anandan discloses the limitations as set forth above. Anandan further discloses wherein the polyimide-based heat-resisiting binder compreises a polyimide compound that follows Formula A (Kapton follows formula A, when m is 0, n is 0, and l is 1, where in Kapton the R is an alkyl function group, [0032]).
Regarding Claim 16, Anandan discloses the limitations as set forth above. Anandan further discloses wherein the solid electrolyte has a melting temperature of 200 C to 500 C (solid electrolyte LiRAP has a melting temperature of 282 C, [0032]).
Regarding Claim 17, Anandan discloses the limitations as set forth above. Anadan further discloses that the solid electrolyte comprising at least one selected from the group consisting of LixClO1-xHalx, 0<=X<=1, (LiRAP solid electrolyte is used, [0032], LiRAP includes Li3ClO, which fits first formula of claim 17, LixClO1- xHalx with X = 0).
Regarding Claim 18, Anandan discloses the limitations as set forth above. Anadan further discloses an all solid battery comprising the electrode of claim 8 ([004]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anandan (US20180277889) in view of Takuhiro (JP2014096311, see Machine Translation for citations) (provided in Applicant’s IDS filed on September 10th, 2020).
Regarding Claim 12, Anandan discloses the limitations as set forth above. 
Anandan discloses the use of conductive carbon materials ([0032]) in the electrode but is silent to the compounds that can be included in this group.
Takuhiro discloses a solid electrode for use in an solid battery ([001]), that uses conductive auxiliary agents such as carbon ([0057]). Takuhiro further discloses that the specific examples of the carbon material include carbon black such as Ketjen black, acetylene black, denka black, thermal black, and channel black, carbon nanotubes such as graphite, carbon fiber, and activated carbon, and vapor phase carbon fiber (gas phase carbon fiber). VGCF), graphene and the like ([0057]). Takuhiro teaches that this electrode has improved electronic conductivity ([0050]).
Therefore it would be obvious to one of ordinary skill to modify the conductive auxiliary material of Anandan with the teachings of Takuhiro to have a conductive material that comprises one selected from the group consisting of nickel powder, cobalt oxide, titanium oxide, Ketjen black, acetylene black, furnace black, graphite, carbon fiber, fullerene, and combinations thereof. This modified electrode would have the expected result of improved electronic conductivity.
Regarding Claim 14, Anandan discloses the limitations as set forth above. Anandan is silent to the wt % of binder in relation to the total weight of the electrode.

Therefore it would be obvious to one of ordinary skill in the art to modify the binder weight percent of Anandan with the teachings of Takuhiro so that the polyimide-based high heat resisting binder is contained in an amount of 0.5 to 10 wt.% based on a total weight of the electrode. This modified electrode would have the expected result of improved electronic conductivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANKITH R SRIPATHI/Examiner, Art Unit 1728                   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728